Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Applicant’s election without traverse of Group III, claims 14-18, as well as the species election of eye disease as a species of disease associated with Ang2, in the reply filed on 07/29/2022 is acknowledged.

Claims 14 and 16-18 are pending.
Claims 1-13 and 15 are canceled.
Claims 14 and 18 are currently amended.
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/08/2017.
Claims 14, 16, and 18 are under examination on the merits.

Claim Rejections
35 U.S.C. 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 	
Claims 14 and 18 are drawn to a method of treating a disease that is associated with Ang2-mediated effects on angiogenesis comprising administering an effective amount of a pharmaceutical composition comprising one or more Ang2-binding molecules comprising an immunoglobulin single variable domain (ISV domain), wherein said ISV domain comprises three complementarity determining regions CDR1, CDR2 and CDR3, wherein CDR1 comprises one of SEQ ID Nos: 168 to 170, CDR2 comprises one of SEQ ID Nos: 171 to 173, and CDR3 comprises one of SEQ ID NOs: 174 to 177. The claimed Ang2-binding molecules represent a genus that comprises numerous CDR combinations, and even though the specification adequately describes four species comprised within said genus, see p. 21, the specification does not provide adequate written description for the entire claimed genus, because absent empirical determination, one skilled in the art would be unable to immediately envision, recognize, or distinguish at least most of the members comprised within the genus claimed, specifically, which of the recited CDR sequences may be paired with one another such that the resultant ISV domain is capable of binding Ang2. Therefore the specification does not sufficiently describe the claimed genus such that the skilled artisan would conclude that Applicant was in possession of the claimed genus at the time of the invention.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, Applicant has disclosed four species within the genus claimed; however given the possible CDR variation within the claimed genus and the high level of unpredictability in the art, the disclosure of four species comprised within the claimed genus is not sufficiently representative of the entire genus.
Furthermore Applicant has not disclosed relevant, identifying characteristics of CDR region combinations that confer upon an ISV domain the ability to bind Ang2, because the instant specification does not provide structural antibody features that correlate with a functional ability to bind Ang2. Absent a description of the at least minimal structural features correlating with a functional ability to bind Ang2 which are shared by members of a genus of ISV domains commonly sharing this function, it is submitted that the skilled artisan could not immediately envision, recognize, or distinguish which CDR amino acid sequences may be combined such that a resultant ISV domain possesses the ability to bind Ang2. Therefore it is submitted that the skilled artisan could not immediately envision, recognize, or distinguish at least most of the members of the genus to which the claims are directed, and the specification would not reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed.
Applicant is informed that the claim rejections under 35 U.S.C. 112, first paragraph, may be overcome by amending claims 14 and 18 to recite specific ISV molecules, wherein each of said specific ISV molecules comprises a single CDR1 amino acid sequence, a single CDR2 amino acid sequence, and a single CDR3 amino acid sequence. 

35 U.S.C. 102(e)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 14, 16, and 18 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gschwind et al. (US PG PUB 2013/0078247, filing date 03/29/2012, IDS from 10/22/2020).
Gschwind et al. disclose an Ang2-binding molecule comprising an immunoglobulin single variable domain (ISV domain) that consists of the sequence of SEQ ID NO: 487, and SEQ ID NO: 487 of Gschwind et al. shares 100% sequence homology with the instant SEQ ID NO: 166, which comprises CDRs 1-3 of SEQ ID NO(s): 168, 171, and 175 respectively. At [0261] - [0267], Gschwind et al. disclose that “[a]ccording to a further embodiment, the invention relates to the use of bispecific binding molecules of the invention, e.g. immunoglobulin single variable domains or polypeptides containing them, for therapeutic purposes, such as for the prevention, treatment and/or alleviation of a disorder, disease or condition, especially in a human being, that is associated with DII4-mediated and/or Ang2 related effects on angiogenesis or that can be prevented, treated or alleviated by modulating the Notch signaling pathway and/or the Tie2 signalling pathway with a bispecific binding molecule according to the invention, in a method of treatment of a patient in need of such therapy, such method comprising administering, to a subject in need thereof, a pharmaceutically active amount of at least one bispecific binding molecule of the invention, e.g. an immunoglobulin single variable domain, or a pharmaceutical composition containing same; for the preparation of a medicament for the prevention, treatment or alleviation of disorders, diseases or conditions associated with DII4-mediated and/or Ang2-mediated effects on angiogenesis; as an active ingredient in a pharmaceutical composition or medicament used for the above purposes… According to another aspect, the disease is an eye disease associated with associated with DII4-mediated and/or Ang2-mediated effects on angiogenesis or which can be treated or alleviated by modulating the Notch signaling pathway and/or the Tie2 signalling pathway with a bispecific binding molecule.” At [0103], Gschwind et al. disclose that the invention may be used to treat diabetic retinopathy.
Therefore all of the limitations of claims 14, 16, and 18 are met by Gschwind et al.

Claims 14, 16, and 18 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gschwind et al. (US PG PUB 2013/0078248, filing date 03/29/2012, hereafter referred to as Gschwind II, IDS from 10/22/2020).
Gschwind II discloses an Ang2-binding molecule comprising an immunoglobulin single variable domain (ISV domain) that consists of the sequence of SEQ ID NO: 222, and SEQ ID NO: 222 of Gschwind II shares 100% sequence homology with the instant SEQ ID NO: 166, which comprises CDRs 1-3 of SEQ ID NO(s): 168, 171, and 175 respectively, see Sequence Listing, below. At [0267] - [0273], Gschwind II discloses that “[a]ccording to a further embodiment, the invention relates to the use of bispecific binding molecules, e.g. immunoglobulin single variable domains, for therapeutic purposes, such as for the prevention, treatment and/or alleviation of a disorder, disease or condition, especially in a human being, that is associated with VEGF- and/or Ang2-mediated effects on angiogenesis or that can be prevented, treated or alleviated by modulating the Notch signaling pathway and/or the Tie2 signalling pathway with a bispecific binding molecule according to the invention, in a method of treatment of a patient in need of such therapy, such method comprising administering, to a subject in need thereof, a pharmaceutically active amount of at least one bispecific binding molecule of the invention, e.g. an immunoglobulin single variable domain, or a pharmaceutical composition containing same; for the preparation of a medicament for the prevention, treatment or alleviation of disorders, diseases or conditions associated with VEGF- and/or Ang2-mediated effects on angiogenesis; as an active ingredient in a pharmaceutical composition or medicament used for the above purposes… According to another aspect, the disease is an eye disease associated with VEGF- and/or Ang2-mediated effects on angiogenesis or which can be treated or alleviated by modulating the Notch signaling pathway with a bispecific binding molecule.” At [0107], Gschwind II discloses that the invention may be used to treat diabetic retinopathy.
Therefore all of the limitations of claims 14, 16, and 18 are met by Gschwind et al.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14, 16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,161,916 (issue date: 11/02/2021), in view of Gschwind II (US PG PUB 2013/0078248, filing date 03/29/2012, IDS from 10/22/2020).
Claim 1 of U.S. Patent No. 11,161,916 recites a method of inhibiting VEGF- and Ang2-mediated effects on angiogenesis comprising administering to a patient an effective amount of a pharmaceutical composition comprising a binding molecule comprising: at least one VEGF-binding component, at least one serum albumin binding component, and at least one Angiopoietin-2 (Ang2) binding component, wherein said VEGF-, serum albumin and Ang2-binding components are immunoglobulin single variable domains, each immunoglobulin single variable domain consisting of four framework regions and three complementarity determining regions (CDRs), and wherein: said VEGF binding immunoglobulin single variable domain (VEGF-binding VHH), comprises the following CDR sequences: CDR1: SYSMG (SEQ ID NO: 450) CDR2: AISKGGYKYDAVSLEG (SEQ ID NO: 465) CDR3: SRAYGSSRLRLADTYEY (SEQ ID NO: 4) said serum albumin binding immunoglobulin single variable domain (serum albumin-binding VHH), comprises the following CDR sequences: CDR1: SFGMS (SEQ ID NO:255) CDR2: SISGSGSDTLYADSVKG (SEQ ID NO:256) CDR3: GGSLSR (SEQ ID NO:257); and said Ang2-binding immunoglobulin single variable domain (Ang2-binding VHH), comprises the following CDR sequences: CDR1: DYAIG (SEQ ID NO:248) CDR2: AIRSSGGSTYYADSVKG (SEQ ID NO:249) CDR3: VPAGRLRYGEQWYPIYEYDA (SEQ ID NO:250). It is noted that the Ang2-VHH of claim 1 of U.S. Patent No. 11,161,916 is a species encompassed by the genus of Ang2-VHH molecules recited in the instant claim 1.
Gschwind II discloses an Ang2-binding molecule comprising an immunoglobulin single variable domain (ISV domain) that consists of the sequence of SEQ ID NO: 222, and SEQ ID NO: 222 of Gschwind II shares 100% sequence homology with the instant SEQ ID NO: 166, which comprises CDRs 1-3 of SEQ ID NO(s): 168, 171, and 175 respectively, see Sequence Listing, below. At [0267] - [0273], Gschwind II discloses that “[a]ccording to a further embodiment, the invention relates to the use of bispecific binding molecules, e.g. immunoglobulin single variable domains, for therapeutic purposes, such as for the prevention, treatment and/or alleviation of a disorder, disease or condition, especially in a human being, that is associated with VEGF- and/or Ang2-mediated effects on angiogenesis or that can be prevented, treated or alleviated by modulating the Notch signaling pathway and/or the Tie2 signalling pathway with a bispecific binding molecule according to the invention, in a method of treatment of a patient in need of such therapy, such method comprising administering, to a subject in need thereof, a pharmaceutically active amount of at least one bispecific binding molecule of the invention, e.g. an immunoglobulin single variable domain, or a pharmaceutical composition containing same; for the preparation of a medicament for the prevention, treatment or alleviation of disorders, diseases or conditions associated with VEGF- and/or Ang2-mediated effects on angiogenesis; as an active ingredient in a pharmaceutical composition or medicament used for the above purposes… According to another aspect, the disease is an eye disease associated with VEGF- and/or Ang2-mediated effects on angiogenesis or which can be treated or alleviated by modulating the Notch signaling pathway with a bispecific binding molecule.” At [0107], Gschwind II discloses that the invention may be used to treat diabetic retinopathy.
Based upon the teachings of Gschwind II, one of ordinary skill in the art would have been motivated to modify claim 1 of U.S. Patent No. 11,161,916 to recite the treatment of eye diseases, such as diabetic retinopathy, because Gschwind II suggests that the binding molecule of U.S. Patent No. 11,161,916 would be effective in treating diabetic retinopathy. The method of U.S. Patent No. 11,161,916 and Gschwind II would meet the limitations of the instantly claimed invention. As such the instantly claimed invention was prima facie obvious at the effective filing date of the claimed invention over the claims of U.S. Patent No. 11,161,916 and Gschwind II.

Claims 14, 16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,414,828 (issue date: 09/17/2019), in view of Gschwind II (US PG PUB 2013/0078248, filing date 03/29/2012, IDS from 10/22/2020).
Claim 1 of U.S. Patent No. 10,414,828 recites an isolated nucleic acid molecule encoding a binding molecule, wherein said binding molecule comprises: at least one VEGF-binding component, at least one serum albumin binding component, and at least one Angiopoietin-2 (Ang2) binding component, wherein said VEGF-, serum albumin and Ang2-binding components are immunoglobulin single variable domains, each immunoglobulin single variable domain consisting of four framework regions and three complementarity determining regions (CDRs), and wherein: said VEGF binding immunoglobulin single variable domain, comprises the following CDR sequences: CDR1: SYSMG (SEQ ID NO: 450) CDR2: AISKGGYKYDAVSLEG (SEQ ID NO: 465) CDR3: SRAYGSSRLRLADTYEY (SEQ ID NO: 4) said serum albumin binding immunoglobulin single variable domain, comprises the following CDR sequences: CDR1: SFGMS (SEQ ID NO:255) CDR2: SISGSGSDTLYADSVKG (SEQ ID NO:256) CDR3: GGSLSR (SEQ ID NO:257); and said Ang2-binding immunoglobulin single variable domain, comprises the following CDR sequences: CDR1: DYAIG (SEQ ID NO:248) CDR2: AIRSSGGSTYYADSVKG (SEQ ID NO:249) CDR3: VPAGRLRYGEQWYPIYEYDA (SEQ ID NO:250).  It is noted that the Ang2-VHH of claim 1 of U.S. Patent No. 10,414,828 is a species encompassed by the genus of Ang2-VHH molecules recited in the instant claim 1.
The teachings of Gschwind II are detailed above.
Based upon the teachings of Gschwind II, one of ordinary skill in the art would have been motivated to produce the binding protein encoded by the nucleic acid of claim 1 of U.S. Patent No. 10,414,828 for use in the treatment of eye diseases, such as diabetic retinopathy, because Gschwind II suggests that the binding molecule encoded by the nucleic acid of U.S. Patent No. 10,414,828 would be effective in treating diabetic retinopathy. The method of U.S. Patent No. 10,414,828 and Gschwind II would meet the limitations of the instantly claimed invention. As such the instantly claimed invention was prima facie obvious at the effective filing date of the claimed invention over the claims of U.S. Patent No. 10,414,828 and Gschwind II.

Claims 14, 16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,527,925 (issue date: 12/27/2016), in view of Gschwind II (US PG PUB 2013/0078248, filing date 03/29/2012, IDS from 10/22/2020).
Claim 1 of U.S. Patent No. 9,257,925 recites a bispecific binding molecule comprising: at least one VEGF-binding component, at least one serum albumin binding component, and at least one Angiopoietin-2 (Ang2) binding component, wherein said VEGF-, serum albumin and Ang2-binding components are immunoglobulin single variable domains, each immunoglobulin single variable domain consisting of four framework regions and three complementarity determining regions (CDRs), and wherein: said VEGF binding immunoglobulin single variable domain, comprises the following CDR sequences: CDR1: SYSMG (SEQ ID NO: 450) CDR2: AISKGGYKYDAVSLEG (SEQ ID NO: 465) CDR3: SRAYGSSRLRLADTYEY (SEQ ID NO: 4) said serum albumin binding immunoglobulin single variable domain, comprises the following CDR sequences: CDR1: SFGMS (SEQ ID NO:255) CDR2: SISGSGSDTLYADSVKG (SEQ ID NO:256) CDR3: GGSLSR (SEQ ID NO:257); and said Ang2-binding immunoglobulin single variable domain, comprises the following CDR sequences: CDR1: DYAIG (SEQ ID NO:248) CDR2: AIRSSGGSTYYADSVKG (SEQ ID NO:249) CDR3: VPAGRLRYGEQWYPIYEYDA (SEQ ID NO:250). It is noted that the Ang2-VHH of claim 1 of U.S. Patent No. 9,257,925 is a species encompassed by the genus of Ang2-VHH molecules recited in the instant claim 1.
The teachings of Gschwind II are detailed above.
Based upon the teachings of Gschwind II, one of ordinary skill in the art would have been motivated to modify claim 1 of U.S. Patent No. 9,257,925 to recite the treatment of eye diseases, such as diabetic retinopathy, because Gschwind II suggests that the binding molecule of U.S. Patent No. 9,257,925 would be effective in treating diabetic retinopathy. The method of U.S. Patent No. 9,257,925 and Gschwind II would meet the limitations of the instantly claimed invention. As such the instantly claimed invention was prima facie obvious at the effective filing date of the claimed invention over the claims of U.S. Patent No. 9,257,925 and Gschwind II.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642